197 F.2d 525
Joseph A. ROSSv.PENNSYLVANIA RAILROAD COMPANY, Appellant.
No. 10655.
United States Court of Appeals Third Circuit.
Argued June 2, 1952.Decided June 26, 1952.

Bruce R. Martin, Pittsburgh, Pa.  (Dalzell, Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellant.
Sylvan Libson, Pittsburgh, Pa.  (Harrison & Libson, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
An examination of the record discloses substantial evidence of negligence to sustain the jury's verdict against the defendant.  Blair v. Baltimore & Ohio R. Co., 323 U.S. 600, 604, 65 S.Ct. 545, 89 L.Ed. 490.  Cf. Lukon v. Pennsylvania R. Co., 3 Cir., 131 F.2d 327, 328.  The evidence also shows that the plaintiff's act was not the sole efficient cause of the injury.  A careful examination of the record and review of the briefs and oral argument convince us that the court below committed no prejudicial error.  Consequently the judgment will be affirmed.